Citation Nr: 1015774	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-26 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in September 2008, a statement of 
the case was issued in June 2009, and a substantive appeal 
was received in July 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has dementia and his single diagnosis of PTSD 
was not attributed by the physician to any specific in-
service stressor.

2.  Any current PTSD is not related to the Veteran's active 
duty service. 

3.  The Veteran has not been shown to have current hearing 
loss.

4.  Tinnitus was not manifested during service or for many 
years after service, nor is tinnitus otherwise causally or 
etiologically related to service.

5.  The Veteran does not have any service-connected 
disabilities.  




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 
5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).  

3.  Tinnitus disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  

4.  The criteria for special monthly compensation based 
housebound status are not met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in April 2008 and June 2008.  The April 2008 letter 
also provided the Veteran with notice of the types of 
evidence necessary to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service private medical records.  
The Board notes that the RO attempted to schedule the Veteran 
for a VA examination in June 2008.  However, the Veteran's 
daughter cancelled the examination because the Veteran does 
not leave the house.  The Board notes that while VA has a 
duty to assist the Veteran in the development of his claim, 
the Veteran has a duty to cooperate with VA.  See 38 C.F.R. 
§ 3.655; see Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991) (noting 
that that failure to cooperate by attending a requested VA 
examination may result in an adverse determination).  The 
Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d. 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

Service Connection Criteria 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a current 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

PTSD 

Criteria & Analysis

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Initially, the Board finds that there is no supporting 
evidence that the Veteran participated in combat during 
active service.  There is no verification of any combat 
action, nor does the Veteran's service record show that he 
was awarded any combat decorations.  With regard to the 
question of whether the Veteran engaged in combat, the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. 
§ 1154(b), requires that a veteran has participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Mere service in a combat 
area or combat zone does not in itself lead to the conclusion 
that an individual engaged in combat.  VAOPGCPREC 12-99 
(October 18, 1999).  

As it is not shown that the Veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The Veteran's service treatment records, including a June 
1946 Report of Physical Examination, contain no findings 
attributed to any psychiatric disorder.

Private medical records from Dr. C.S. dated in July 2008 
reflect that the Veteran was diagnosed with PTSD.  Dr. C.S. 
did not base the diagnosis on any specific in-service 
stressor. 

The Veteran's daughter submitted an undated stressor letter 
in which she stated that the Veteran's ship had been hit by a 
kamikaze in service.  The claims file contains a history of 
the Veteran's ship which does not indicate that there was 
ever a kamikaze attack.

The Board acknowledges that there has been a medical 
diagnosis of PTSD.  However, in this case the greater weight 
of the evidence indicates that the Veteran's psychiatric 
disability is dementia.  The Veteran has only received a 
diagnosis of PTSD on one occasion and the physician who 
provided the diagnosis of PTSD had previously only diagnosed 
the Veteran with dementia.  Furthermore, the July 2008 PTSD 
diagnosis is not attributed to any specific in-service 
stressor.  Service connection for PTSD may not be granted 
unless the PTSD diagnosis is attributed to an in-service 
stressor.  See 38 C.F.R.  3.304(f).  Accordingly, service 
connection can not be awarded based on the July 2008 private 
treatment record.  In this case the record clearly indicates 
that the Veteran's psychiatric disability is due to dementia 
and not due to PTSD.  Consequently, the preponderance of the 
evidence is against the Veteran's claim and service 
connection for PTSD is not warranted.

As there is a preponderance of the evidence against this 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim for service connection for PTSD must be denied.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


Bilateral Hearing Loss and Tinnitus

Criteria & Factual Background

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Veteran has claimed entitlement to hearing loss and 
tinnitus due to active service.  

A service Report of Physical Examination dated in June 1946 
reflects that the Veteran's ears were clinically evaluated as 
normal.  The Veteran scored 15 out of 15 for the bilateral 
ears on the whispered and spoken voice tests.  There are no 
other service treatment records related to bilateral hearing 
loss or tinnitus.  

There are no post-service treatment records related to 
bilateral hearing loss or tinnitus.  

Hearing Loss Analysis

The Board finds that there is a preponderance of the evidence 
against the Veteran's claim of service connection for hearing 
loss.  The Veteran has not identified or submitted any 
medical evidence which shows any current hearing loss 
disability.  A service connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.  

The Board has considered the statements by the Veteran's 
daughter to the effect that bilateral hearing loss was due to 
service.  However, the Veteran's daughter is not competent to 
provide a medical nexus opinion between hearing loss and an 
injury, disease, or event of service origin.  Where, as here, 
the determinative issue involves a question of a medical 
nexus or medical causation, not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim because a lay person is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
lay statements as competent evidence to substantiate the 
claim that hearing loss is related to an injury, disease, or 
event of service origin.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  There is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
for the issue adjudicated by this decision.  38 U.S.C.A. 
§ 5107(b).

Tinnitus Analysis

As noted above, there is no suggestion in service treatment 
records of any tinnitus during service. 

The Board acknowledges that tinnitus is a condition under 
case law, where lay observation has been found to be 
competent as to the presence of the disability, that is, 
tinnitus is capable of lay observation.  Charles v. Principi, 
16 Vet. App. 370 (2002) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Although the Veteran is competent to declare that he has 
tinnitus, he is not competent to provide a medical nexus 
opinion between tinnitus and an injury, disease, or event of 
service origin.  Where, as here, the determinative issue 
involves a question of a medical nexus or medical causation, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the lay statements as competent evidence to 
substantiate the claim that tinnitus is related to an injury, 
disease, or event of service origin.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007)

On the question of a medical nexus or medical causation, 
there is no favorable, competent medical evidence of record 
to support the claim.  Consequently, the benefit-of-the-
doubt-rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Special Monthly Compensation Based on Aid and 
Attendance/Housebound

Criteria & Analysis

Compensation at the aid and attendance rate is payable 
when the veteran, due to service-connected disability, 
has suffered the anatomical loss or loss of use of both 
feet or one hand and one foot, or is blind in both eyes, 
or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l).

Determinations as to the need for aid and attendance 
must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as: inability 
of the claimant to dress or undress himself/herself or 
to keep himself/herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of 
the particular disability, cannot be done without aid; 
inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the 
wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers 
inherent in his/her daily environment.  "Bedridden" 
will be a proper basis for the determination, and is 
defined as that condition which, through its essential 
character, actually requires that the claimant remain in 
bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the claimant is unable to perform should 
be considered in connection with his/her condition as a 
whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid 
and attendance, not that there be a constant need.  38 
C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United 
States Court of Appeals for Veteran Claims (Court) held 
that it was not required that all of the enumerated 
factors in the provisions of 38 C.F.R. § 3.352(a) be 
found to exist to establish eligibility for aid and 
attendance and that such eligibility required at least 
one of the enumerated factors be present.  The Court 
added that the particular personal function which the 
veteran was unable to perform should be considered in 
connection with his or her condition as a whole and that 
it was only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition: (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service-connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350 (i).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Review of the record shows that service connection is not in 
effect for any disability.  As the Veteran does not have any 
service-connected disabilities, he is not eligible for 
special monthly compensation based on the need for aid and 
attendance or being housebound.



							(CONTINUED ON NEXT PAGE)



 
ORDER

Service connection for PTSD is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Special monthly compensation based on the need for aid and 
attendance or being housebound is denied.  



____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


